Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 1 of 11 PageID: 985




 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     TRACY VANDERHOEF, Individually and                       Case No.: 2:18-cv-10174
     On Behalf of All Others Similarly Situated,

                       Plaintiffs,                                    OPINION
                       v.

     CHINA AUTO LOGISTICS INC., TONG
     SHIPING, and WANG XINWEI,

                       Defendants.

 CECCHI, District Judge.

          Before the Court is Defendant China Auto Logistics Inc.’s (“Defendant” or “CALI”)

 motion to dismiss the amended class action complaint pursuant to Rule 12(b)(6) of the Federal

 Rules of Civil Procedure and the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §

 78u–4 (the “PSLRA”). ECF No. 32. Lead Plaintiffs Zhengyu He, Harold Brooks Moss, and

 Andrew Pagliara (“Plaintiffs”) opposed the motion (ECF No. 38) and Defendant replied (ECF No.

 40). The motion is decided without oral argument pursuant to Fed. R. Civ. P. 78(b). For the

 reasons set forth below, Defendant’s motion to dismiss (ECF No. 32) is DENIED. The amended

 complaint also includes individual defendants1 Tong Shiping, Wang Xinwei, and Cheng Weihong

 (“Individual Defendants”), and Howard Barth, Lv Fuqi, Yang Lili, and Bai Shaohau (“Director

 Defendants”), who have filed another motion to dismiss (ECF No. 93), which the Court will handle

 separately.



 1
   In the opposition papers, Defendant also includes Director Defendants in its definition of
 “Individual Defendants.” ECF No. 32-1 at 3 n.2. The Court uses the definition given in the
 amended complaint.
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 2 of 11 PageID: 986




 I.     BACKGROUND

        Plaintiffs filed this federal securities class action in the United States District Court for the

 District of New Jersey on June 5, 2018. ECF No 1. Plaintiffs allege Defendant violated § 10(b)

 and Rule 10b-5 of the Securities Exchange Act of 1934 (the “Exchange Act”) by not disclosing

 related party transactions to shareholders, who then suffered losses when the alleged misconduct

 surfaced and CALI’s stock price fell. See ECF No. 17 ¶¶ 1–3.

        Defendant CALI sells and trades imported automobiles in the People’s Republic of China

 (“PRC”). ECF No. 17 at ¶ 24. CALI has consistently reported over $400 million in annual revenue

 from the sale of imported cars and related activities. Id. at ¶ 42. Despite such a high volume of

 sales, CALI’s operating margins fell below 1% in 2015 and 2016. Id.

        In 2016, CALI’s SEC filings showed CALI’s two major customers were Tianjin Jing Dian

 Automobile Sales Information Ltd. Co. (“Jing Dian”) and Tianjin Binhai International Automall

 Ltd. Co. (“Binhai”). Id at ¶ 44. Jing Dian accounted for over $100 million of CALI’s total net

 revenue in 2016 and Binhai accounted for over $70 million. Id. at ¶ 87. Additionally, SEC filings

 showed CALI’s two major suppliers in 2016 were Tianjin Shi Mao International Trading Ltd. Co.

 (“Shi Mao”) and Tianjin Ying Zhi Jie International Logistics Ltd. Co. (“Ying Zhi Jie”). Id. at ¶ 47.

 Shi Mao accounted for over $74 million of CALI’s net purchases in 2016 and Ying Zhi Jie

 accounted for over $55 million. Id. at ¶ 90. Plaintiffs’ contend that Jing Dian, Binhai, Shi Mao,

 and Ying Zhi Jie were all related parties to CALI and transactions involving these parties were

 material. Id. at ¶¶ 45–49,167. Plaintiffs’ allege CALI did not disclose this information. Id. at ¶ 86.

        On April 2, 2018, CALI reported on a Form NT 10-K that extra time was needed to identify

 certain related party transactions. Id. at ¶ 128. The disclosure identified material weakness in

 internal controls and procedures over determining and reporting certain relationships and related




                                                   2
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 3 of 11 PageID: 987




 transactions. Id. Such disclosure resulted in a 19% drop in CALI shares. Id. at ¶ 129. Then on

 April 10, 2018, CALI revealed in a Form 8-K that an investigation into alleged fraudulent activity

 would be initiated. Id. at ¶ 131. CALI’s release stated it intended to cooperate fully with the

 investigation. Id. However, Plaintiffs assert on July 27, 2018 it was disclosed that CALI was

 actively impeding the investigation. Id. at ¶ 145. When NASDAQ discovered CALI had not

 complied with the investigation, CALI shares were delisted from the exchange. Id at ¶ 147. When

 trading resumed on the gray market, CALI’s stock price had dropped by over 70%. Id. at ¶ 149.

 II.     LEGAL STANDARD

         For a complaint to survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6),

 it “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). The Court must accept all well-pleaded factual allegations in the complaint

 as true and draw all reasonable inferences in favor of the non-moving party. See Phillips v. Cty.

 of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). “Factual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers

 labels and conclusions will not do. Nor does a complaint suffice if it tenders naked assertion[s]

 devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (citations omitted). However, “the

 tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

 to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Id. Thus, when reviewing complaints for failure to state a

 claim, district courts should engage in a two-part analysis: “First, the factual and legal elements of

 a claim should be separated . . . Second, a District Court must then determine whether the facts




                                                     3
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 4 of 11 PageID: 988




 alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’”

 Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009).

 III.   DISCUSSION

        Defendant filed a motion to dismiss arguing that a violation of securities fraud was not

 properly alleged because:      (1) scienter was not adequately asserted as to the “Individual

 Defendants”; (2) scienter was not properly imputed to CALI; (3) loss causation was not properly

 alleged; and (4) the allegations only support a derivative claim. ECF No. 32 at 12, 17, 20. The

 Court will discuss each argument in turn.

 A. The Allegations Support a Strong Inference of Scienter as to the Individual Defendants

        To state a viable claim for securities fraud under § 10(b) and Rule 10b-5, Plaintiffs must

 properly plead: “(1) a material misrepresentation or omission . . . ; (2) scienter (3) a connection

 between the misrepresentation or omission and the purchase or sale of a security; (4) reliance upon

 the misrepresentation or omission; (5) economic loss; and (6) loss causation.” Matrixx Initiatives,

 Inc. v. Siracusano, 563 U.S. 27, 37–38 (2011) (citation omitted). Claims brought under § 10(b)

 and Rule 10b-5 are subject to the heightened pleading standards of the Private Securities Litigation

 Reform Act (“PSLRA”) and Fed. R. Civ. P. 9(b), which requires allegations of fraud to be stated

 with particularity. 15 U.S.C. § 78u-4(b).

        To establish scienter, a complaint must “state with particularity facts giving rise to a strong

 inference that the defendant acted with the required state of mind.” City of Cambridge Ret. Sys. v.

 Altisource Asset Mgmt. Corp., 908 F.3d 872, 879 (3d Cir. 2018) (citing § 78u–4(b)(2)(A)).

 Alleging facts that constitute circumstantial evidence of either reckless or conscious behavior is

 sufficient. See In re Advanta Corp. Sec. Litig., 180 F.3d 525, 534–35 (3d Cir. 1999). A “strong”

 inference of scienter must be “more than merely plausible or reasonable-- it must be cogent and at




                                                   4
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 5 of 11 PageID: 989




 least as compelling as any opposing inference of nonfraudulent intent.” Tellabs, Inc. v. Makor

 Issues & Rights, Ltd., 551 U.S. 308, 314 (2007). However, an inference of scienter does not need

 to be irrefutable. Id. at 324.

         Here, Defendant only challenges the elements of scienter and loss causation. Defendant

 argues that Plaintiffs’ amended complaint is devoid of “facts from which the Court can derive a

 strong inference that the Individual Defendants had actual knowledge that the related party

 transactions were substantial enough to be deemed material and thus required disclosure, or that

 the danger of misleading an investor was so obvious that the individuals must have been aware of

 it.” ECF No. 32-1 at 20. Defendant also argues that “the omitted information is not alleged to have

 had any [e]ffect on CALI’s financial results” and therefore, the Plaintiffs cannot show the alleged

 omissions posed an obvious danger of misleading investors. Id.

         The facts alleged taken collectively give rise to a strong inference of scienter. See Tellabs

 I, 551 U.S. at 310 (“The inquiry is whether all of the facts alleged, taken collectively, give rise to

 a strong inference of scienter, not whether any individual allegation, scrutinized in isolation, meets

 that standard.”). Plaintiffs assert that the related party transactions between CALI and its two

 major customers, Jing Dian and Binhai, accounted for over $100 million and over $70 million of

 CALI’s 2016 net revenue respectively. ECF No. 17 ¶ 87. Similarly, the alleged related party

 transactions between CALI and its two major suppliers, Shi Mao and Ying Zhi Jie, accounted for

 over $74 million and over $55 million of CALI’s purchases in 2016 respectively. Id. at ¶ 90. These

 facts suggest the Individual Defendants either knew the related party transactions were material

 and needed to be appropriately disclosed or were at least reckless in failing to do so. See S.E.C. v.

 China Northeast Petroleum Holdings Ltd., 27 F.Supp.3d 379, 389 (“When a plaintiff pleads that a

 defendant raised shareholder money using misleading documents and then partook in a series of




                                                   5
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 6 of 11 PageID: 990




 undisclosed related-party transactions, ‘the inference that [the defendant] did so with fraudulent

 intent is not merely strong, it is inescapable.’”) (quoting In re Advanced Battery Techs., Inc. Sec.

 Litig., 2012 WL 3758085, at *11 (S.D.N.Y. Aug. 29, 2012)). Additionally, the amended complaint

 alleges CALI’s fraudulent scheme resulted in decreased operating margins. Id. at ¶¶ 42, 43, 62.

 Decreased operating margins caused by fraud support an inference of scienter. See Institutional

 Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 271 (3d Cir. 2009) (finding contracting operating margins

 to support an inference of scienter in a shareholder securities action). Further, Plaintiffs allege the

 Individual Defendants took steps to impede the internal investigation into related party

 transactions. ECF No. 17 ¶¶ 138, 140. Attempts to cover up fraud demonstrate a high degree of

 scienter. See S.E.C. v. Desai, 145 F.Supp.3d 329, 337 (D.N.J. 2015). Therefore, scienter is

 sufficiently alleged.

 B. The Amended Complaint Sufficiently Imputes Scienter to CALI

         To impute the fraud of an officer to a corporation, the alleged fraud must be committed in

 the officer’s course of employment and for the benefit of the corporation. Official Comm. of

 Unsecured Creditors v. R.F. Lafferty & Co., 267 F.3d 340, 358 (3d Cir. 2001). According to the

 adverse interest exception, allegedly fraudulent conduct will not be imputed to a corporation “if

 the officer’s interests were adverse to the corporation and not for the benefit of the corporation.”

 Id. at 359 (citation omitted). However, the Third Circuit recognizes imputation can still be

 appropriate when an employee is acting solely for his own benefit, as long as the employee’s acts

 fall within his actual or apparent authority. Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 496

 (3d Cir. 2013) (“a swindler may still act with apparent authority, even if he is acting for his own

 benefit.”).   The “underlying purpose of imputation” is “fair risk-allocation, including the

 affordance of appropriate protection to those who transact business with corporations.” Id. When




                                                   6
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 7 of 11 PageID: 991




 the officer of a company commits fraud, the “principal who has placed the agent in the position of

 trust and confidence should suffer, rather than an innocent stranger.” Id. at 494–95 (quoting Aiello

 v. Ed Saxe Real Estate, Inc., 508 Pa. 553, 559 (1985)).

        CALI argues Plaintiffs have failed to impute scienter. ECF No. 32-1 at 19–20. However,

 in Carmack v. Amaya, Inc., this District found the adverse interest exception does not apply where

 an officer put a company at risk of regulatory backlash when the fraud was committed for personal

 benefit. Carmack v. Amaya, Inc., 258 F.Supp.3d 454, 468 (D.N.J. 2017). The Court reasoned the

 company ultimately benefited from the officers misleading statements, which attracted investors

 and prevented a decrease in stock price. Id. Even when one places the company at risk of harm,

 “the company should not benefit at the detriment of the innocent third party.” Id. at 468–69. Here,

 Plaintiffs allege misleading statements and omissions, which benefited CALI by artificially

 inflating the price of its stock. ECF No. 17 ¶ 167.

        Further, CALI argues Carmack and Belmont are distinguishable from the case at hand

 because it received no benefit from the alleged fraud. ECF No. 40 at 10. As discussed above, it is

 alleged that CALI received a benefit from the alleged fraud. See ECF No. 17 ¶ 167. Defendant

 also argues Belmont is distinguishable because the amended complaint states management was an

 active participant in the fraud and it is not alleged Defendant was on notice of the alleged fraud.

 ECF No. 40 at 9. However, notice is imputed to a company when necessary to protect the rights

 of a third party who dealt with the principal in good faith. In re ChinaCast Educ. Corp. Sec. Litig.,

 809 F.3d 471, 476 (9th Cir. 2015) (citing Restatement (Third) of Agency § 504 (2006)). Thus,

 arguing CALI was not on notice of the alleged fraud does not relieve Defendant of liability.

 Additionally, the assertion by Defendant that this case is distinguishable because CALI

 management is alleged to have taken part in the fraud (ECF No. 40 at 9) is not helpful. If anything,




                                                  7
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 8 of 11 PageID: 992




 it strengthens the position that the rights of innocent investors should be protected. Therefore, the

 allegations adequately impute scienter to CALI.

 C. Loss Causation Is Sufficiently Alleged

        The loss causation element of a § 10(b) claim is not subject to the heightened pleading

 requirements of Fed. R. Civ. P. 9 (b) and the PSLRA. Marsden v. Select Med. Corp., No. CIV.A.

 04-4020, 2007 WL 1725204, at *1 (E.D. Pa. June 12, 2007). To adequately allege loss causation

 a plaintiff must show there was a misrepresentation or omission that affected the market price of

 a security and that plaintiff suffered subsequent economic loss. In re Merck & Co., Inc. Sec.,

 Derivative, & ERISA Litig., 2011 WL 3444199, at *29 (D.N.J. Aug. 8, 2011). Specifically, “the

 plaintiff must show that the revelation of that misrepresentation or omission was a substantial

 factor in causing a decline in the security's price, thus creating an actual economic loss for the

 plaintiff.” Id. at *29 (quoting McCabe v. Ernst & Young, LLP, 494 F.3d 418, 424 (3d Cir. 2007)).

 Such an inquiry may be highly factual and is “often unsuited to disposition based on the pleadings

 alone.” Id.

        Loss causation is properly alleged “if it meets Rule 8(a)'s standard by giving a ‘short and

 plain statement’ of economic loss and its causal connection to the alleged misrepresentations

 and/or omissions.” Id. (quoting Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005)). A

 plaintiff does not need to allege a specific corrective disclosure to properly allege loss causation.

 Marsden, 2007 WL 1725204, at *2 n.7. This District has recognized that loss causation “can be

 predicated on a series of partial corrective disclosures . . . each of which partially revealed the

 truth.” Merck, 2011 WL 3444199, at *31.

        Defendant asserts the statements do not identify “any actionable misrepresentation or

 omission that can be tied to the losses which Plaintiffs claim to have suffered because the




                                                   8
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 9 of 11 PageID: 993




 statements do not ‘reveal’ any fraudulent practices.” ECF No. 32-1 at 22. Defendant argues even

 when the partial corrective disclosures are taken together, they do not reveal an actionable

 misrepresentation or omission since they do not reveal a previously undisclosed truth. ECF No. 40

 at 12. Additionally, Defendant argues that even if statements released were of a type that could

 establish loss causation, “they are all too remote from the alleged harm.” ECF 32-1 at 25.

        A corrective disclosure only needs to relate to the same subject as the misrepresentation

 and there is no requirement that the disclosure mirror the earlier misrepresentation. Marsden, 2007

 WL 1725204, at *2 n.7. Plaintiffs satisfy this standard by alleging CALI’s corrective disclosures

 were related to earlier misrepresentations. See ECF No. 17 ¶¶ 7–15. These disclosures are alleged

 to reveal previously undisclosed information regarding CALI’s financial condition. Id. at ¶ 175.

 The disclosures, taken together, support the claim that CALI had engaged in previously

 undisclosed related party transactions and had misrepresented CALI’s cooperation with an

 ongoing investigation. Id. at ¶¶ 128,133. Such allegations are actionable when disclosure of the

 information results in economic loss and economic loss is alleged here. See Freudenberg v.

 E*Trade Fin. Corp., 712 F. Supp. 2d 171, 202 (S.D.N.Y. 2010) (discussing that the relevant truth

 required under Dura is not that a fraud was committed per se, but that the truth about the company's

 underlying condition, when revealed, causes the economic loss); see also ECF No. 17 ¶¶ 129, 135,

 149.

        Additionally, Plaintiffs’ allegations are of a type that could establish loss causation and are

 not too attenuated.    The amended complaint delineates company disclosures, alleges such

 disclosures revealed previously undisclosed information, and then cites to drops in CALI’s stock

 price as a result. See ECF No. 17 ¶¶ 128–29. This is sufficient to plead loss causation. See Dura,

 544 U.S. at 346–47 (stating a plaintiff only needs to plead a short and plain statement providing




                                                  9
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 10 of 11 PageID: 994




  Defendant with some indication of the loss and causal connection plaintiff has in mind); see also

  Semerenko v. Cendant Corp, 223 F.3d 165, 184 (3d Cir. 2000) (“where the claimed loss involves

  the purchase of a security at a price that is inflated due to an alleged misrepresentation, there is a

  sufficient causal nexus between the loss and the alleged misrepresentation to satisfy the loss

  causation requirement.”). Therefore, Plaintiffs have sufficiently alleged loss causation.

  D. The Allegations are Sufficient to Support a Claim for Securities Fraud

         A breach of fiduciary duty is not actionable under §10(b) and Rule 10b-5 of the Exchange

  Act absent deception, misrepresentation, or nondisclosure. Santa Fe Indus., Inc. v. Green, 430 U.S.

  462, 476 (1977). While “allegations of failure to disclose mismanagement alone do not state a

  claim under federal securities law, a claim that defendants failed to disclose material facts may be

  actionable.” Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d 628, 639 (3d Cir. 1989). “An omitted

  fact is material if there is a ‘substantial likelihood that, under all the circumstances, the omitted

  fact would have assumed actual significance in the deliberations of the reasonable shareholder.’”

  Id. (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 1976)).

         CALI argues “Plaintiffs’ claims are premised on the proposition that the Individual

  Defendants diverted the profits and assets of CALI to themselves, and thereby deprived CALI of

  such profits and assets.” ECF No. 32-1 at 13. Defendant argues that such claims cannot be brought

  in a direct shareholder action because, “at best,” they amount to no more than corporate

  mismanagement Id. at 13–14. However, while Plaintiffs acknowledge diversion of revenue from

  CALI to its executives supports a derivative claim for breach of fiduciary duty (ECF No. 38 at 13),

  these are not the claims pleaded. See ECF No. 17 ¶¶ 166–68. Instead, Plaintiffs allege CALI made

  misleading misrepresentations and omissions of material fact in their public filings in violation of

  SEC regulations, which induced Plaintiffs to purchase CALI stock at artificially inflated prices.




                                                   10
Case 2:18-cv-10174-CCC-SCM Document 105 Filed 08/31/20 Page 11 of 11 PageID: 995




  ECF No. 17 ¶ 167. Allegations of material misrepresentation in violation of SEC regulations are

  actionable under § 10(b) and Rule 10b-5. See Bogart v. Nat'l Cmty. Banks, Inc., 1992 WL 203788,

  at *6 (D.N.J. Apr. 25, 1992) (finding material misrepresentations and omissions amount to more

  than corporate mismanagement and are actionable for securities fraud); see also In re Midlantic

  Corp. S'holder Litig., 758 F. Supp. 226, 234 (D.N.J. 1990) (finding Santa Fe does not bar a

  securities fraud claim where defendants have engaged in conduct forbidden by statute).

         Further, Defendant argues that Plaintiffs overstate the “incremental value” of the alleged

  nondisclosure(s). ECF No. 40 at 4. Defendant also contends that the “incremental value” of such

  disclosure(s) would be “solely to place investors on notice” of potential culpability for a “breach

  of faith.” Id. Defendant’s argument is without merit. Here, accurate disclosures could have alerted

  investors to multi-million dollar related party transactions. See S.E.C. v. China Northeast

  Petroleum Holdings Ltd., 27 F.Supp.3d 379, 391 (finding it “hard to imagine” a “reasonable

  investor” would find 176 related party transactions totaling approximately $59 million “not to be

  important”). This alleged omitted information amounts to more than just placing investors on

  notice of mismanagement. See In re Tyco Int'l, Ltd., 2004 WL 2348315, at *4 (finding undisclosed

  related party transactions transferring hundreds of millions of dollars from Tyco to the individual

  defendants to be material and more than mere mismanagement). Therefore, Plaintiffs sufficiently

  allege a claim for securities fraud.

  IV.    CONCLUSION

         For the reasons stated above, Defendant’s motion to dismiss the amended class action

  complaint (ECF No. 32) is DENIED. An appropriate Order accompanies this Opinion.

  DATED: August 31, 2020

                                                         ___________________________
                                                         CLAIRE C. CECCHI, U.S.D.J.



                                                  11
